Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 1 of 21 Page ID #:2692

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-01490-SVW-SK                                           Date        April 10, 2019
 Title        Tensor Law P.C. v. Michael F. Rubin et al.




 Present: The Honorable      STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                      Court Reporter / Recorder
            Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                         N/A                                                       N/A
 Proceedings:             ORDER GRANTING DEFENDANT’S ANTI-SLAPP MOTION TO STRIKE
                          PLAINTIFF’S SECOND AMENDED COMPLAINT [97]


        Before the Court is a special motion to strike Plaintiff Tensor Law, P.C.’s Second Amended
Complaint, Dkt. 82 (the “SAC”) pursuant to California’s law barring strategic lawsuits against public
participation (“anti-SLAPP”), filed by Defendant Michael Rubin (“Rubin” or “Defendant’). See Dkt. 97.
For the reasons set forth below, the Court GRANTS Defendant’s anti-SLAPP motion.

I.       Factual Background

       Plaintiff, a law firm, maintained a contractual attorney-client relationship with Paz De La Huerta
regarding unrelated, still-pending litigation. SAC ¶ 25; Dkt. 83-3 (written contract between Plaintiff and
De La Huerta). The written contract provided a mechanism for Plaintiff to represent De La Huerta on
any new matters that might arise. SAC ¶ 25. Per the contract, Plaintiff then began to represent De La
Huerta on a variety of other matters, many of which remain ongoing. Id. ¶ 26.

        At issue in this case, on October 14, 2017, De La Huerta allegedly contracted Plaintiff to request
that Plaintiff represent De La Huerta in pursuit of claims against Defendant Harvey Weinstein for
allegedly raping De La Huerta on two separate occasions. Id. ¶ 27. Plaintiff proceeded to spend time and
resources in representing De La Huerta, including by conducting a forensic investigation for
corroborating evidence, representing De La Huerta in media interviews, drafting civil complaints against
Weinstein to be filed in California and New York, and filing a criminal complaint against Weinstein in
New York and coordinating with law enforcement. Id. ¶ 28.




                                                                                                   :
                                                            Initials of Preparer                PMC

                                           CIVIL MINUTES - GENERAL                                     Page 1 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 2 of 21 Page ID #:2693

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-01490-SVW-SK                                            Date    April 10, 2019
 Title        Tensor Law P.C. v. Michael F. Rubin et al.



         A.    Rubin’s Alleged Interference

         Plaintiff alleges that, on November 7, 2017, Aaron Filler, founder of Plaintiff law firm, received
a call from Defendant. Id. ¶ 34. Plaintiff alleges that Defendant informed Plaintiff that De La Huerta
terminated Plaintiff as counsel for the Weinstein criminal prosecution matter proceeding in New York.
Id.; see Dkt. 83-2 (Filler’s declaration as to the contents of the phone call). On this call, Defendant
allegedly ordered Plaintiff to cancel or withdraw the emergency motion to quash a grand jury subpoena
issued to De La Huerta for De La Huerta’s psychotherapy records, which Plaintiff was in the process of
finalizing for filing the following day. SAC ¶ 35; Dkt. 83-12 (grand jury subpoena). Plaintiff alleges that
Defendant had no basis to believe that the contract between Plaintiff and De La Huerta had been
terminated prior to calling Plaintiff on November 7. SAC ¶¶ 37, 40. Despite this phone call, Plaintiff
ultimately ended up filing a motion to quash the grand jury subpoena the following day. See Dkt. 83-13.

        Plaintiff alleges that Defendant took other actions beyond the phone call to interfere with
Plaintiff’s representation of De La Huerta against Weinstein. Plaintiff provides an exhibit of emails
between Defendant and De La Huerta on November 6, 2017, in which De La Huerta requested that
Defendant review De La Huerta’s psychotherapy records. Dkt. 83-8. In that email, De La Huerta
explicitly told Defendant “I haven’t told filler that I’m not working with him anymore yet.” Id.; see also
Dkt. 83-14 (email from De La Huerta to Defendant later the same day stating “I haven’t told Filler about
you yet . . . I need all the help I can get . So yes you’ll have the records toMorrow [sic]”). Downplaying
that line, Plaintiff points to Defendant’s follow-up email, in which Defendant stated to De La Huerta that
“I don’t think [Filler] is admitted to practice law in NY.” Dkt. 83-8. Plaintiff alleges that this statement,
even if true, ignores the fact that Alex Straus, a partner with Plaintiff law firm, was licensed to practice
law in New York. SAC ¶ 46.

        Plaintiff alleges that, on November 7, Defendant attempted to obtain De La Huerta’s
psychotherapy records from Bruce Hillowe, the attorney for De La Huerta’s psychotherapist. Id. ¶ 51;
see Dkt. 83-10 (email from Defendant to Hillowe requesting De La Huerta’s records). Plaintiff alleges
that Plaintiff received a signed authorization from De La Huerta to allow Plaintiff to receive De La
Huerta’s psychotherapy records, and Plaintiff had already coordinated with Hillowe to receive De La
Huerta’s records prior to Defendant’s involvement. SAC ¶¶ 29, 37, 39; Dkts. 83-5, 83-9. Plaintiff alleges
that the purpose of Defendant’s attempt to receive De La Huerta’s psychotherapy records was to cause
an irreversible waiver of De La Huerta’s patient-doctor privilege regarding the records so that Defendant
could distribute those records publicly in an attempt to discredit De La Huerta’s allegations against




                                                                                                :
                                                             Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                   Page 2 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 3 of 21 Page ID #:2694

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
    Case No.     2:18-cv-01490-SVW-SK                                                   Date     April 10, 2019
    Title        Tensor Law P.C. v. Michael F. Rubin et al.


Weinstein. SAC ¶¶ 53-55. Plaintiff alleges that Defendant gave De La Huerta other erroneous or bad
legal advice regarding the grand jury subpoena, which made it less likely that the grand jury would
indict Weinstein. Id. ¶¶ 49-50, 58-62.

        Plaintiff further alleges that Defendant convinced De La Huerta to meet with Defendant in Spain,
where De La Huerta resides, on November 12, 2017. Id. ¶¶ 55, 57. Plaintiff alleges that Defendant
convinced De La Huerta to allow Hillowe to provide Defendant with a paper copy of De La Huerta’s
psychotherapy records, so that Defendant could bring those records to Spain for the November 12
meeting. Id. ¶ 51. At the November 12 meeting, Plaintiff alleges that Defendant allowed for Cristina de
Heeren Noble, a friend of De La Huerta, to be present during the meeting in order to break the attorney-
client privilege that would otherwise apply to the conversation between Defendant and De La Huerta. Id.
¶¶ 57-58; see also Dkt. 83-15 (declaration from Noble regarding the November 12 meeting). During the
meeting, Defendant allegedly told De La Huerta that he did not think she had a case against Weinstein.
Dkt. 83-15 at 2.

        Plaintiff’s ultimate position is that, Defendant took the above actions and other with the sole
intent to disrupt Plaintiff’s contract with De La Huerta for reasons other than competition between
attorneys over a prospective client. SAC ¶¶ 66-73. Plaintiff alleges that Defendant acted as an agent on
behalf of undisclosed principals, including Defendants Harvey Weinstein and The Weinstein Company,
LLC. See id. ¶¶ 4-6, 74-76.

            B.    Procedural History

       On September 17, 2018, the Court struck Plaintiff’s First Amended Complaint for failing to
comply with Rule 8 of the Federal Rules of Civil Procedure. See Dkt. 80. In striking the First Amended
Complaint, the Court ruled that Defendant’s anti-SLAPP motion to strike the First Amended Complaint,
Dkt. 45, was moot. See Dkt. 80 at 2. 1

1
         Plaintiff argues that Defendant is barred from bringing a second anti-SLAPP motion because the Court dismissed
Defendant’s first motion as moot, rather than “elect[ing] not to rule on the motion.” Dkt. 103 at 16. This argument is
obviously incorrect and approaches frivolity. A denial of a motion on mootness grounds necessarily means that the Court did
not have the occasion to reach the merits of Defendant’s motion, so there have been no prior determinations regarding the
merits of Defendant’s anti-SLAPP arguments. Moreover, as the Ninth Circuit held in Verizon Delaware, Inc. v. Covad
Communications Co., 377 F.3d 1081 (9th Cir. 2004), a federal court cannot grant a defendant’s anti-SLAPP motion without
leave to amend to the extent that dismissal with prejudice “would directly collide with” the liberal policy in favor of
amendments under Rule 15(a) of the Federal Rules of Civil Procedure. Id. at 1091. Therefore, to the extent that “the




                                                                                                              :
                                                                     Initials of Preparer                 PMC

                                                CIVIL MINUTES - GENERAL                                           Page 3 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 4 of 21 Page ID #:2695

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.      2:18-cv-01490-SVW-SK                                                      Date     April 10, 2019
 Title         Tensor Law P.C. v. Michael F. Rubin et al.



       Plaintiff filed the SAC on October 1, 2018. See Dkt. 82. The Court subsequently granted motions
to dismiss filed by Defendant Linda Fairstein, K2 Intelligence LLC, and BC Strategy UK LTD and
dismissed those defendants with prejudice. See Dkt. 102.

        In the SAC, Plaintiff brings claims against Defendant for (1) tortious interference with a
contractual relationship, (2) tortious interference with a prospective economic advantage, and (3)
practicing law in California without a license in violation of Cal. Bus. & Prof. Code § 6126. See SAC
¶¶ 24-109.

II.      Standard of Review

         A.      The Anti-SLAPP Law

        California Code of Civil Procedure 425.16 provides a mechanism for a defendant to file a motion
to strike a cause of action against him or her on the ground that the cause of action arises “from any act
of that person in furtherance of the person’s right of petition or free speech under the United States
Constitution or the California Constitution in connection with a public issue.” Cal. Civ. Proc. Code
§ 425.16(b). In enacting the anti-SLAPP law, the California legislature was concerned with the
“disturbing increase in lawsuits brought primarily to chill the valid exercise of the constitutional rights
of freedom of speech and petition for the redress of grievances.” Id. § 425.16(a). Accordingly, the
legislature intended to construe Section 425.16 “broadly.” Id.

        Pursuant to the anti-SLAPP law, claims arising out of a defendant’s exercise of the constitutional
right petition or free speech should be stricken “unless the court determines that the plaintiff has
established that there is a probability that the plaintiff will prevail on the claim.” Id. § 425.16(b). The
statute defines the acts subject to an anti-SLAPP motion to include

                 (1) any written or oral statement or writing made before a legislative,
                 executive, or judicial proceeding, or any other official proceeding
                 authorized by law, (2) any written or oral statement or writing made in

offending claims remain in” the plaintiff’s amended complaint after an anti-SLAPP motion, “the anti-SLAPP remedies
remain available to defendants.” Id. Because the Court never ruled on the merits of Defendant’s anti-SLAPP motion, it is
entirely appropriate for Defendant to bring a renewed motion following the filing of the SAC.




                                                                                                              :
                                                                     Initials of Preparer                  PMC

                                                CIVIL MINUTES - GENERAL                                           Page 4 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 5 of 21 Page ID #:2696

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-01490-SVW-SK                                            Date    April 10, 2019
 Title        Tensor Law P.C. v. Michael F. Rubin et al.


               connection with an issue under consideration or review by a legislative,
               executive, or judicial body, or any other official proceeding authorized by
               law, (3) any written or oral statement or writing made in a place open to the
               public or a public forum in connection with an issue of public interest, or
               (4) any other conduct in furtherance of the exercise of the constitutional
               right of petition or the constitutional right of free speech in connection with
               a public issue or an issue of public interest.

Id. § 425.16(e). In deciding an anti-SLAPP motion, “the court shall consider the pleadings, and
supporting and opposing affidavits stating the facts upon which the liability or defense is based.” Id.
§ 425.16(b)(2).

        A defendant that prevails on an anti-SLAPP motion “shall be entitled to recover his or her
attorney’s fees and costs,” with limited exceptions. Id. § 425.16(c)(1). However, if the court finds that
the anti-SLAPP motion itself was frivolous or filed solely with the intention to cause “unnecessary
delay,” the plaintiff successfully defeating the anti-SLAPP motion shall be entitled to costs and
reasonable attorney’s fees. Id.

        The Ninth Circuit has held that the protections of subsections (b) and (c) of Section 425.16 apply
equally to federal cases premised upon diversity jurisdiction. See United States ex rel. Newsham v.
Lockheed Missiles & Space Co., Inc., 190 F.3d 963, 973 (9th Cir. 1999); see also Metabolife Int’l, Inc. v.
Wornick, 264 F.3d 832, 845-46 (9th Cir. 2001) (citing Newsham for the proposition that subsections (b)
and (c) do not conflict with the Federal Rules of Civil Procedure but citing favorably to a district court
case holding that subsections (f) and (g), pertaining to filing deadlines and discovery limitations, do
directly collide with the Federal Rules).

         B.    Anti-SLAPP Analytical Framework and Evidentiary Standards

        Based on the above statutory directives, the California Supreme Court has summarized a court’s
analysis of an anti-SLAPP motion as a “two-step process.” Equilon Enters. v. Consumer Cause, Inc., 29
Cal. 4th 53, 67 (2002). In the first step, “the court decides whether the defendant has made a threshold
showing that the challenged cause of action is one arising from protected activity.” Id. The burden is on
the moving defendant to demonstrate that the actions at issue fall within the definition of furthering the
defendant’s right of petition or free speech regarding a public issue. Id. The defendant’s burden in this
regard is only to make a prima facie showing of protected activity, which is “not an onerous one.”




                                                                                                  :
                                                             Initials of Preparer                PMC

                                          CIVIL MINUTES - GENERAL                                      Page 5 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 6 of 21 Page ID #:2697

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.    2:18-cv-01490-SVW-SK                                             Date    April 10, 2019
 Title       Tensor Law P.C. v. Michael F. Rubin et al.


Okorie v. L.A. Unified Sch. Dist., 14 Cal. App. 5th 574, 590 (2017) (citations omitted). Once the
defendant satisfies his or her initial burden, the defendant “faces no additional requirement of proving
the plaintiff’s subjective intent” and does not need to demonstrate that the plaintiff’s lawsuit “actually
has had a chilling effect on the exercise of such rights.” Navellier v. Sletten, 29 Cal. 4th 82, 88 (2002)
(citations omitted).

        If the court finds that the defendant has met its burden to show the acts at issue constitute
protected activity, then under the second step, the court must determine “whether the plaintiff has
demonstrated a probability of prevailing on the claim.” Equilon Enters., 29 Cal. 4th at 67. As noted
above, Section 425.16(b)(2) requires a court to consider not only the pleadings but also any affidavits
filed by the parties in support of or opposition to the anti-SLAPP motion. Consistent with this
requirement, California courts have held that “a plaintiff opposing an anti-SLAPP motion cannot rely on
allegations in the complaint, but must set forth evidence that would be admissible at trial.”
Overstock.com, Inc. v. Gradient Analytics, Inc., 151 Cal. App. 4th 688, 699 (2007) (citation omitted).
The plaintiff’s burden to establish the probability of prevailing on the merits “is not high” at the anti-
SLAPP stage; courts “do not weigh credibility, nor do [courts] evaluate the weight of the evidence.” Id.
Instead, a court must “accept as true all evidence favorable to the plaintiff and assess the defendant’s
evidence only to determine if it defeats the plaintiff’s submission as a matter of law.” Id. at 699-700.
Therefore, “[o]nly a cause of action that lacks even minimal merit constitutes a SLAPP.” Id. at 700
(internal quotation marks and citations omitted).

        The Ninth Circuit recently revisited the evidentiary significance of a defendant’s filing of an
anti-SLAPP motion in federal court. See Planned Parenthood Fed. of Am., Inc. v. Ctr. for Med.
Progress, 890 F.3d 828, 834-35 (9th Cir. 2018). The court rejected the argument that a plaintiff must
submit admissible evidence supporting the merits of its claims to withstand an anti-SLAPP motion that
challenges only “the sufficiency of the pleadings.” Id. at 834. The court held that “if the defendants [in
an anti-SLAPP motion] have urged only insufficiency of pleadings, then the plaintiff can properly
respond merely by showing sufficiency of pleadings, and there’s no requirement for a plaintiff to submit
evidence to oppose contrary evidence that was never presented by defendants.” Id. Therefore, “when an
anti-SLAPP motion to strike challenges only the legal sufficiency of a claim, a district court should
apply the Federal Rule of Civil Procedure 12(b)(6) standard and consider whether a claim is properly
stated.” Id. (emphasis added). Conversely, “when an anti-SLAPP motion to strike challenges the factual
sufficiency of a claim, then the Federal Rule of Civil Procedure 56 standard [for summary judgment]
will apply.” Id. (emphasis added). “[I]n such a case, discovery must be allowed, with opportunities to
supplement evidence based on the factual challenges, before any decision is made by the court.” Id.




                                                                                                 :
                                                             Initials of Preparer             PMC

                                          CIVIL MINUTES - GENERAL                                    Page 6 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 7 of 21 Page ID #:2698

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
    Case No.     2:18-cv-01490-SVW-SK                                                       Date     April 10, 2019
    Title        Tensor Law P.C. v. Michael F. Rubin et al.



         Neither party addresses the analytical framework set forth in Planned Parenthood. From
Defendant’s anti-SLAPP motion, it is unclear whether Defendant asserts a challenge to the legal
sufficiency of Plaintiff’s FAC or a challenge to the factual sufficiency of Plaintiff’s substantive claims.
On the one hand, Defendant submitted supporting declarations and attached exhibits in conjunction with
the filing of the anti-SLAPP motion, suggesting that Defendant intends to extend the Court’s analysis
beyond the pleadings. On the other hand, however, Defendant’s primary substantive arguments for why
Plaintiff’s claims are meritless pertain solely to Plaintiff’s legal theories—e.g., whether De La Huerta
was contractually bound to Plaintiff given that the contract at issue was one between attorney and client,
whether Plaintiff has set forth sufficient allegations that Defendant engaged in wrongful conduct that
could support a claim for tortious interference with a prospective economic advantage, and whether
Defendant can be found civilly liable for a violation of Cal. Bus. & Prof. Code § 6126. See Dkt. 97-1 at
12-20. Although the Court provided an overview of Defendant’s account of the facts in this Order, the
Court need not refer to any of the evidence submitted by Defendant in deciding whether Plaintiff has set
forth a legally sufficient claim against Defendant. 2 The same is true for the additional documentary
evidence Plaintiff attached in opposition to Defendant’s anti-SLAPP motion, most of which is a repeat
of the exhibits incorporated by reference into the SAC. Therefore, the Court construes Defendant’s anti-
SLAPP motion as challenging the legal sufficiency of Plaintiff’s claims and will analyze Defendant’s
motion under the standards set forth in Rule 12(b)(6).

            C.    Rule 12(b)(6) Standards

        A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of the claims stated in
the complaint. See Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, the plaintiff’s complaint
“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,
556 U.S. at 678. A complaint that offers mere “labels and conclusions” or “a formulaic recitation of the
elements of a cause of action will not do.” Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
Cir. 2009) (citing Iqbal, 556 U.S. at 678).

2
         For this reason, the Court need not address Plaintiff’s challenges to the authenticity of the emails Defendant attached
by declaration based upon conflicting timestamps in the email chains. Even so, Plaintiff’s arguments on this point were
unpersuasive.




                                                                                                                  :
                                                                       Initials of Preparer                   PMC

                                                  CIVIL MINUTES - GENERAL                                             Page 7 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 8 of 21 Page ID #:2699

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-01490-SVW-SK                                            Date    April 10, 2019
 Title        Tensor Law P.C. v. Michael F. Rubin et al.



       In reviewing a Rule 12(b)(6) motion, a court “must accept as true all factual allegations in the
complaint and draw all reasonable inferences in favor of the nonmoving party.” Retail Prop. Trust v.
United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir. 2014). Thus, “[w]hile legal
conclusions can provide the complaint’s framework, they must be supported by factual allegations.
When there are well-pleaded factual allegations, a court should assume their veracity and then determine
whether they plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

        Because Plaintiff has referred to exhibits into the SAC, the Court may fairly consider those
exhibits as part of this anti-SLAPP motion pursuant to Rule 12(b)(6) under the doctrine of incorporation
by reference, without converting the motion into one for summary judgment. See United States v.
Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003); Davis v. HSBC Bank Nev., N.A., 691 F.3d 1152, 1159-60
(9th Cir. 2012). And, to the extent that a document incorporated by reference in a complaint contradicts
the plaintiff’s conclusory allegations in the complaint, the court need not accept as true the plaintiff’s
contradictory allegations. Paulsen v. CNF Inc., 559 F.3d 1061, 1071 (9th Cir. 2009) (citation omitted),
cert. denied, 558 U.S. 1111 (2010).

III.     Analysis

         A.    Protected Activity

        To determine whether the defendant’s actions at issue in the plaintiff’s causes of action arises
from the categories of protected activity enumerated in Section 425.16(e), the court “examine[s] the
principal thrust or gravamen of a plaintiff’s cause of action.” Okorie, 14 Cal. App. 5th at 586-87
(internal quotation marks and citation omitted). “In the anti-SLAPP context, the critical point is whether
the plaintiff’s cause of action itself was based on an act in furtherance of the defendant’s right of petition
or free speech.” City of Cotati v. Cashman, 29 Cal. 4th 69, 78 (2002) (emphasis in original) (citations
omitted). Accordingly, “[a] cause of action does not arise from protected activity for purposes of the
anti-SLAPP statute if the protected activity is merely incidental to the cause of action.” Digerati
Holdings, LLC v. Young Money Entm’t, LLC, 194 Cal. App. 4th 873, 884 (2011) (citation omitted).

        To repeat, and relevant for this action, protected activity is defined in the anti-SLAPP law to
include written or oral statements made before a “legislative, executive, or judicial proceeding, or any
other official proceeding by law,” or made “in connection with an issue under consideration or review
by a legislative, executive, or judicial body, or any other official proceeding authorized by law.” Cal.




                                                                                                 :
                                                             Initials of Preparer             PMC

                                           CIVIL MINUTES - GENERAL                                   Page 8 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 9 of 21 Page ID #:2700

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                             CIVIL MINUTES - GENERAL
    Case No.     2:18-cv-01490-SVW-SK                                                           Date     April 10, 2019
    Title        Tensor Law P.C. v. Michael F. Rubin et al.


Civ. Proc. Code § 425.16(e). Per these definitions, “[n]umerous cases have held that the SLAPP statute
protects lawyers sued for litigation-related speech and activity.” Thayer v. Kabateck Brown Kellner LLP,
207 Cal. App. 4th 141, 154 (2012) (collecting cases). Litigation-related activity includes “legal advice
and settlement made in connection with litigation,” id. (citations omitted), as well as “communicative
conduct such as the filing, funding, and prosecution of a civil action,” Rusheen v. Cohen, 37 Cal. 4th
1048, 1056 (2006) (citation omitted). Thus, “if the plaintiff is a nonclient who alleges causes of action
against someone else’s lawyer based on that lawyer’s representation of other parties, the anti-SLAPP
statute is applicable to bar such nonmeritorious claims.” Thayer, 207 Cal. App. 4th at 158.

         Furthermore, the protections for litigation activity extend to pre-litigation conduct, including
authorized official criminal or public agency proceedings or investigations. See Braun v. Chronicle
Publ’g Co., 52 Cal. App. 4th 1036, 1048-49 (1997) (holding that an investigative audit performed by the
state auditor “is an authorized official proceeding” and that therefore a newspaper article about the audit
constituted protected activity for purposes of an anti-SLAPP motion even though the audit itself was
confidential). Activity which is not itself an exercise of the right of petition falls within the “breathing
space” of that constitutional right if the conduct is “(1) incidental or reasonably related to an actual
petition or actual litigation or to a claim that could ripen into a petition or litigation and (2) the petition,
litigation, or claim is not a sham.” Tichinin v. City of Morgan Hill, 177 Cal. App. 4th 1049, 1068
(2009). 3

        Most importantly, statements before or in connection with an official proceeding “are not limited
to statements made after the commencement of such a proceeding.” Digerati Holdings, 194 Cal. App.
4th at 886-87. Thus, “statements made in anticipation of a court action or other official proceeding may
be entitled to protection under the anti-SLAPP statute,” provided that the statement “concerns the
subject of the dispute and is made in anticipation of litigation contemplated in good faith and under
serious consideration.” Id. at 887 (internal quotation marks and alterations omitted) (citations omitted).

        Here, the entirety of Plaintiff’s allegations against Defendant pertain to Defendant’s conduct in
his prospective representation of De La Huerta against Weinstein in both civil and criminal proceedings.
De La Huerta’s civil proceedings against Weinstein had not yet been initiated, but Defendant’s

3
          Although Tichinin’s analysis fell under the second step of the anti-SLAPP analysis to determine whether the
plaintiff established a probability of success on his claims of retaliation in exercise of his constitutional right to petition, the
Court finds the same analysis applicable under the first prong, which similarly asks whether the defendant’s alleged activity
constituted an exercise of the right to petition.




                                                                                                                       :
                                                                           Initials of Preparer                    PMC

                                                    CIVIL MINUTES - GENERAL                                                Page 9 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 10 of 21 Page ID #:2701

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.    2:18-cv-01490-SVW-SK                                             Date    April 10, 2019
 Title       Tensor Law P.C. v. Michael F. Rubin et al.


interactions with De La Huerta concerned the subject matter of De La Huerta’s prospective civil claims
against Weinstein, which De La Huerta seriously considered bringing at the time. De La Huerta did
eventually file a civil case against Weinstein in California state court, and is represented by Plaintiff in
that action, showing that the civil litigation discussed between Defendant and De La Huerta was
contemplated in good faith. See Paz De La Huerta v. Harvey Weinstein et al., No. 2:19-cv-02183-ODW-
JC (C.D. Cal.) (De La Huerta’s civil case against Weinstein, which was removed from state court on
March 22, 2019).

        As to the criminal proceedings against Weinstein in New York, Plaintiff’s own documentary
evidence incorporated into the SAC shows that De La Huerta sought Defendant’s assistance with the
grand jury subpoena for psychotherapy records. For instance, Plaintiff provided emails between De La
Huerta and Defendant on November 6, 2017, in which De La Huerta told Defendant “I want us to go
through the records together . I haven’t told filler that I’m not working with him anymore yet so I don’t
know what to do.” Dkt. 83-8. In another email chain between De La Huerta and Defendant later that
same day, De La Huerta repeated that “I haven’t told Filler about you yet . It’s all fine . I need all the
help I can get.” Dkt. 83-14. On November 7, De La Huerta then provided her consent to Hillowe to have
Defendant receive De La Huerta’s psychotherapy records. See Dkt. 83-10. These emails alone confirm
that Defendant’s actions regarding the subpoena of De La Huerta’s psychotherapy records were taken
with De La Huerta’s knowledge and consent in furtherance of De La Huerta’s involvement in the
criminal proceedings against Weinstein in New York.

        During Defendant’s meeting with De La Huerta in Spain, the parties discussed De La Huerta’s
psychotherapy records in relation to De La Huerta’s prospective civil claims against Weinstein, for
which Defendant provided legal advice to De La Huerta. Plaintiff’s attached declaration from Noble,
incorporated by reference into the SAC, confirms that the subject matter of these discussions fell within
the bounds of protected activity articulated in Section 425.16(e). See Dkt. 83-15. Therefore, Defendant’s
actions in advising De La Huerta about matters pertaining to Weinstein constituted protected activity in
connection with official proceedings for purposes of the anti-SLAPP statute.

        The facts of this case are analogous to those in Taheri Law Group v. Evans, 160 Cal. App. 4th
482 (2008). There, the plaintiff, a law firm, sued an attorney for intentional interference with prospective
economic advantage for soliciting the plaintiff’s client. Id. at 485-86. In response to the defendant’s anti-
SLAPP motion, the plaintiff argued that its lawsuit against the defendant did not arise out of protected
activity because the plaintiff’s claims did not pertain to anything the defendant did once the defendant
became the plaintiff’s attorney. Id. at 489. The court rejected this argument, reasoning that the plaintiff’s




                                                                                                :
                                                             Initials of Preparer            PMC

                                          CIVIL MINUTES - GENERAL                                   Page 10 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 11 of 21 Page ID #:2702

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.    2:18-cv-01490-SVW-SK                                            Date    April 10, 2019
 Title       Tensor Law P.C. v. Michael F. Rubin et al.


complaint “plainly shows it arose from [the defendant’s] communications with [the client] about
pending litigation.” Id. The court elaborated that it is irrelevant under the first prong of the anti-SLAPP
analysis whether some of the communications between the defendant and the client occurred when the
plaintiff had represented the client, because the focus is on whether the defendant’s conduct was “‘made
in connection with an issue under consideration or review by a . . . judicial body.’” Id. (quoting Cal. Civ.
Proc. Code § 425.16(e)). Thus, because the plaintiff’s causes of action “arise directly from
communications between [the client] and [the defendant] about the pending lawsuits against [the
client],” the defendant’s alleged conduct constituted protected activity under the anti-SLAPP statute. Id.
The court further noted that the litigation privilege, which applies to prelitigation communications such
as those alleged by the plaintiff, “clearly ‘informs interpretation of the “arising from” prong of the anti-
SLAPP statute.’” Id. (quoting Navellier, 106 Cal. App. 4th at 770); see also Cal. Civ. Code § 47
(providing for privilege protections for statements made “[i]n any (1) legislative proceeding, (2) judicial
proceeding, (3) in any other official proceeding authorized by law, or (4) in the initiation or course of
any other proceeding authorized by law . . . .”); Rubin v. Green, 4 Cal. 4th 1187, 1194-95 (1993) (citing
cases applying the litigation privilege of Section 47 broadly to include “communications with ‘some
relation’ to an anticipated lawsuit”) (emphasis in original).

        While the precise nature of the Taheri defendant’s representation of the contested client is
somewhat distinguishable from Defendant’s consultations with De La Huerta, the overall disposition of
Taheri applies equally to Defendant’s alleged conduct. Defendant communicated with De La Huerta
about ongoing criminal proceedings and anticipated civil claims, and Defendant did not need to engage
in an actual representation of De La Huerta to benefit from the litigation privilege—and, by extension, a
finding that Defendant’s conduct was protected activity under anti-SLAPP. Thus, it is irrelevant that De
La Huerta eventually chose not to hire Defendant as a consultant and instead opted to select Goldberg
for representation.

        If there is any doubt, the principal actions of Defendant that Plaintiff challenges as legally
improper amount to Defendant’s allegedly erroneous legal advice to De La Huerta regarding the release
of De La Huerta’s psychotherapy records, the response to the grand jury subpoena, and the strength of
De La Huerta’s potential civil claims against Weinstein. Besides, the only factual allegation relevant to
Plaintiff’s claims for tortious interference and practicing law without a license is the phone call from
Defendant to Plaintiff, during which Defendant conveyed that Plaintiff had been terminated from
representing De La Huerta. Even assuming the truth of Plaintiff’s allegations in the SAC regarding the
factual accuracy of Defendant’s statements, Plaintiff’s attached exhibits reveal that this phone call was
taken in reference to Defendant’s prospective representation of De La Huerta. The Court agrees with




                                                                                                :
                                                            Initials of Preparer             PMC

                                          CIVIL MINUTES - GENERAL                                   Page 11 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 12 of 21 Page ID #:2703

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
    Case No.    2:18-cv-01490-SVW-SK                                                      Date     April 10, 2019
    Title       Tensor Law P.C. v. Michael F. Rubin et al.


Taheri’s proclamation that “it is difficult to conjure a clearer scenario than the case before us of a
lawsuit arising from protected activity.” Taheri, 160 Cal. App. 4th at 489.

         Plaintiff makes a variety of vague, confusing, and irrelevant arguments as to why Defendant’s
conduct is not protected under anti-SLAPP. The only potentially meritorious argument Plaintiff raises is
by citation to Coretronic Corp. v. Cozen O’Connor, 192 Cal. App. 4th 1381 (2011). In that case, the
plaintiff sued its attorneys for engaging in a simultaneous representation of the plaintiff’s adversary in
the proceeding for which the defendants represented the plaintiff. Id. at 1385-87. The plaintiff claimed
that the defendants improperly gained access to the plaintiff’s confidential documents, which would
benefit the plaintiff’s adversary in its lawsuit against the plaintiff. Id. at 1387. The court held that the
“gravamen of the complaint” was not premised on any actions by the defendants taken in connection
with any official proceedings but instead pertained to the defendants’ failure to disclose their adverse
representation. Id. at 1391. The court elaborated, “[t]hat the concealment occurred in the context of
litigation does not change this result, as it is clear that any litigation activity is only incidental to
plaintiffs’ allegations of wrongdoing.” Id. Put another way, “[a]ny assertedly protected activity [by the
defendants] is not the root of the complaint; it is merely the setting in which the claims arose.” Id.

         Coretronic is plainly distinguishable from the instant case for a variety of reasons. First, unlike
in Coretronic, the allegedly wrongful conduct performed by Defendant was to disrupt the attorney-client
relationship between Plaintiff and De La Huerta, not anything relating to Defendant’s receipt of De La
Huerta’s psychotherapy records. Any direct claims of “concealment” or other misconduct by Defendant
in that regard could not be prosecuted by Plaintiff but would instead need to be pursued by De La Huerta
herself. Second, because the conduct relevant to Plaintiff’s claims for tortious interference were actions
taken in furtherance of Defendant’s prospective representation of De La Huerta, the ongoing criminal
proceedings and contemplated civil actions against Weinstein did not merely serve as the “context” or
“setting” of Plaintiff’s claims; Plaintiff’s claims arise directly out of Defendant’s alleged conduct in
furtherance of those proceedings. Lastly, the procedural posture of this case is different than in
Coretronics, where the plaintiff was the client suing its attorney for improper actions beyond the scope
of the attorney-client relationship. 4 But here, Plaintiff’s lawsuit against a competing attorney for
attempting to solicit Plaintiff’s client necessarily centers around Defendant’s conduct in attempting to


4
         Other cases have held that actions by a client against an attorney for legal malpractice or other misconduct in
representing the client is not protected activity under the anti-SLAPP law. See Cal. Back Specialists Med. Grp. v. Rand, 160
Cal. App. 4th 1032, 1037 (2008) (collecting cases).




                                                                                                               :
                                                                      Initials of Preparer                  PMC

                                                 CIVIL MINUTES - GENERAL                                           Page 12 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 13 of 21 Page ID #:2704

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-01490-SVW-SK                                             Date    April 10, 2019
 Title        Tensor Law P.C. v. Michael F. Rubin et al.


recruit De La Huerta and furnish prospective legal advice to De La Huerta, both of which are
undoubtedly protected activity in connection with official proceedings as explained above.

         Plaintiff’s citation to California Back Specialists Medical Group v. Rand, 160 Cal. App. 4th
1032 (2008), fares no better. In that case, the court held that a dispute between the plaintiff and the
defendant attorney, regarding whether the defendant improperly disbursed proceeds from a personal
injury action to his client instead of satisfying the plaintiff’s medical liens, did not pertain to protected
activity. Id. at 1037. The court construed the parties’ dispute as one “between private parties about the
validity and satisfaction of the liens,” issues which “were never under consideration in any court or
official proceedings until [the plaintiff] filed the current action.” Id. Contrary to Rand, Plaintiff’s claims
in this case are not merely a private dispute between attorneys outside of the litigation context but
instead originate out of each party’s potential or prospective representation of De La Huerta in official
proceedings.

         In summary, Defendant has met his burden to make a prima facie showing that Plaintiff’s claims
for tortious interference and practicing law without a license arise out of protected conduct—
specifically, Defendant’s exercise of his constitutional right to petition in regard to Defendant’s
prospective legal representation of De La Huerta for her role in the ongoing criminal proceedings
against Weinstein in New York and in connection with the anticipated civil actions De La Huerta could
file against Weinstein. Therefore, the first prong of the anti-SLAPP analysis is satisfied, and the Court
will proceed to address Plaintiff’s probability of success on its claims against Defendant.

         B.    Probability of Success

        To restate from above, under the second prong of the anti-SLAPP test guided by the standards of
Rule 12(b)(6), the plaintiff bears the minimal burden of showing that the allegations in the complaint,
plus any evidence incorporated by reference into the complaint, are legally sufficient to support a prima
facie case for each of its causes of action. See Digerati Holdings, 194 Cal. App. 4th at 884 (citation
omitted); Planned Parenthood, 890 F.3d at 834. The court is not to weigh credibility or evaluate the
weight of the evidence or allegations, and the court must accept all of the plaintiff’s evidence or
allegations as true. Overstock.com, 151 Cal. App. 4th at 699-700.




                                                                                                  :
                                                              Initials of Preparer             PMC

                                           CIVIL MINUTES - GENERAL                                    Page 13 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 14 of 21 Page ID #:2705

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
    Case No.    2:18-cv-01490-SVW-SK                                                        Date     April 10, 2019
    Title       Tensor Law P.C. v. Michael F. Rubin et al.


                  1.       Tortious Interference with Contractual Relationship

        A plaintiff asserting a claim for tortious interference with contractual relations must plead the
following elements: “(1) a valid contract between plaintiff and a third party; (2) defendant’s knowledge
of this contract; (3) defendant’s intentional acts designed to induce a breach or disruption of the
contractual relationship; (4) actual breach or disruption of the contractual relationship; and (5) resulting
damage.” Quelimane Co. v. Stewart Title Guar. Co., 19 Cal. 4th 26, 55 (1998) (internal quotation marks
omitted) (quoting Pac. Gas & Elec. Co. v. Bear Stearns & Co., 50 Cal. 3d 1118, 1126 (1990)).

        Plaintiff’s claim against Defendant for tortious interference with a purported contract between
Plaintiff and De La Huerta is insufficient under the Rule 12(b)(6) pleading standards, because Plaintiff
cannot show that De La Huerta was contractually bound to retain Plaintiff for representing De La Huerta
in any matter, let alone the criminal investigation against Weinstein in New York or De La Huerta’s
anticipated civil claims against Weinstein. California law is clear that a client has “both the power and
the right at any time to discharge his attorney with or without cause.” Fracasse v. Brent, 6 Cal. 3d 784,
790 (1972). Therefore, if a client discharges her attorney, “[s]uch a discharge does not constitute a
breach of contract for the reason that it is a basic term of the contract, implied by law into it by reason of
the special relationship between the contracting parties, that the client may terminate the contract at
will.” Id. at 791.

        De La Huerta was free to discharge Plaintiff as her attorney at any time she chose, meaning that
any allegedly improper efforts on the part of Defendant to encourage De La Huerta to terminate
Plaintiff’s representation necessarily could not cause a “breach” of a contractual relationship. 5
Moreover, even assuming that an action for tortious interference with a contract could be maintained in
reference to a client-attorney relationship, the retainer agreement between Plaintiff and De La Huerta
does not establish a contractual obligation between Plaintiff and De La Huerta regarding any Weinstein
proceedings. Specifically, the retainer agreement gives De La Huerta “the right to terminate [Plaintiff’s]
representation at any time.” Dkt. 83-3 at 4. For this reason, Plaintiff’s claim does not plausibly allege a
breach of a contractual relationship between Plaintiff and De La Huerta, nor can Plaintiff show that it


5
         Plaintiff is not alleging that De La Huerta has not paid Plaintiff for past services rendered, which of course could
constitute a breach of contract claim Plaintiff could bring against De La Huerta directly. But in this context, where the alleged
breach is the termination of an attorney-client relationship depriving the lawyer of representation for future services, there
can be no viable claim for breach of contract by a client seeking to retain new representation.




                                                                                                                  :
                                                                        Initials of Preparer                   PMC

                                                  CIVIL MINUTES - GENERAL                                             Page 14 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 15 of 21 Page ID #:2706

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
    Case No.    2:18-cv-01490-SVW-SK                                                      Date     April 10, 2019
    Title       Tensor Law P.C. v. Michael F. Rubin et al.


was damaged by De La Huerta’s termination of Plaintiff’s representation, which De La Huerta could
have done at any time of her choosing. 6

        Plaintiff cites to authority establishing that the at-will nature of a contractual relationship does
not on its own defeat a claim for tortious interference with that contract. While Plaintiff is correct that a
claim for tortious interference may be maintained in reference to an at-will employment relationship,
“an interference with an at-will contract properly is viewed as an interference with a prospective
economic advantage,” because such a tort “does not require the existence of a legally binding contract.”
Reeves v. Hanlon, 33 Cal. 4th 1140, 1152 (2004). Therefore, Plaintiff would need to plead an
independently wrongful act, as addressed below. Id. And in reference to the requirement to plead a
wrongful act, “certain competitive conduct is nonactionable when it interferes with the at-will contract
relations of another.” Id. at 1149.

        As explained above, the conduct about which Plaintiff complains was merely competitive
conduct intended to convince De La Huerta to hire Defendant in connection with her claims against
Weinstein. Defendant’s call to Plaintiff to inform Plaintiff of its termination from representation was
made on behalf of De La Huerta as a prospective client, which was entirely appropriate for a consulting
attorney to do. Indeed, Plaintiff’s own evidence incorporated by reference into the SAC reveals that De
La Huerta had the intent to terminate Plaintiff from representation on the Weinstein criminal matter on
November 6, 2017, the day before Defendant called Plaintiff to have Plaintiff cease working on the
motion to quash the grand jury subpoena for De La Huerta’s psychotherapy records. See Dkts. 83-8, 83-
14. Nothing about Plaintiff’s allegations suggest that Defendant took any actions beyond those to
effectuate a prospective client’s wishes as part of Defendant’s competition with Plaintiff over the
representation of De La Huerta in connection with the ongoing criminal proceedings against Weinstein
in New York. Without more, Plaintiff’s allegations are insufficient to show that Defendant intended to
induce a breach of contract between Plaintiff and Defendant. As the court in Taheri noted, courts should


6
         As an additional note, Plaintiff’s convoluted allegations of damages appear to be focused on the repercussions of
Defendant’s alleged tortious interference on De La Huerta, not on Plaintiff. For instance, Plaintiff states that part of its
damages calculation would include those that would likely arise out of De La Huerta’s anticipated civil claims against
Weinstein for sexual assault and employment disputes, which would include “a contingent portion of recovery of [De La
Huerta’s] losses when Weinstein caused her to be terminated from at least one season of Boardwalk Empire.” SAC ¶ 91.
Those damages may be sought in De La Huerta’s civil claims against Weinstein, but there is no basis for Plaintiff to attempt
to seek damages that De La Huerta may have incurred from Weinstein’s alleged sexual assault in this action for tortious
interference against Rubin.




                                                                                                               :
                                                                      Initials of Preparer                  PMC

                                                 CIVIL MINUTES - GENERAL                                           Page 15 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 16 of 21 Page ID #:2707

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-01490-SVW-SK                                             Date   April 10, 2019
 Title        Tensor Law P.C. v. Michael F. Rubin et al.


be wary of litigants’ attempts “to thwart the client’s fundamental right of access to the courts, and
specifically to the lawyer of his choice.” Taheri, 160 Cal. App. 4th at 491 (citations omitted).

        Lastly, if there is any doubt, Plaintiff’s evidence in the SAC reveals that Defendant’s purported
interference did not cause a breach of contract between Plaintiff and De La Huerta, if such a breach even
occurred. California uses the “substantial factor” test for causation in cases of intentional torts, including
tortious interference with contractual relations. See Bank of N.Y. v. Fremont Gen. Corp., 523 F.3d 902,
909 (9th Cir. 2008) (citing Franklin v. Dynamic Details, Inc., 116 Cal. App. 4th 375, 391 (2004)). In
light of De La Huerta’s emails to Defendant on November 6 revealing her intent to terminate Plaintiff’s
representation in connection with the grand jury subpoena in New York, Plaintiff has not and cannot
allege that Defendant’s consultations with De La Huerta were a substantial factor in causing De La
Huerta to terminate Plaintiff’s representation.

        In summary, Plaintiff’s legal theory against Defendant for tortious interference with contractual
relations between Plaintiff and De La Huerta fails as a matter of law.

               2.      Tortious Interference with Prospective Economic Advantage

        Plaintiff’s second cause of action against Defendant for tortious interference with a prospective
economic advantage is highly similar to Plaintiff’s first cause of action. The elements of tortious
interference with prospective economic advantage are “(1) a relationship between the plaintiff and some
third party with the probability of future economic benefit to the plaintiff; (2) the defendant’s knowledge
of the relationship; (3) a wrongful act, apart from the interference itself, by the defendant designed to
disrupt the relationship; (4) actual disruption of the relationship; and (5) economic harm to the plaintiff
proximately caused by the acts of the defendant.” Salma v. Capon, 161 Cal. App. 4th 1275, 1290 (2008)
(internal quotation marks and citation omitted).

        As California case law has repeatedly noted, claims of tortious interference with a prospective
economic advantage are subject to further protections than claims of tortious interference with a contract
under the “competition privilege.” “The chief practical distinction between interference with contract
and interference with prospective economic advantage is that a broader range of privilege to interfere is
recognized when the relationship or economic advantage interfered with is only prospective.” Pac. Gas
& Elec. Co., 50 Cal. 3d at 1126 (citations omitted). The competition privilege protects a competitor’s
right to “divert business to himself as long as he uses fair and reasonable means.” I-CA Enters., Inc. v.
Palram Ams., Inc., 235 Cal. App. 4th 257, 292-93 (2015) (internal quotation marks and citation




                                                                                                  :
                                                             Initials of Preparer             PMC

                                           CIVIL MINUTES - GENERAL                                    Page 16 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 17 of 21 Page ID #:2708

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
    Case No.    2:18-cv-01490-SVW-SK                                                        Date      April 10, 2019
    Title       Tensor Law P.C. v. Michael F. Rubin et al.


omitted). The wide reach of the competition privilege naturally leads to the result that the plaintiff has
the burden to prove that the defendant’s interference was independently wrongful. See Della Penna v.
Toyota Motor Sales, U.S.A., Inc., 11 Cal. 4th 376, 392-93 (1995); Bed, Bath & Beyond of La Jolla, Inc.
v. La Jolla Vill. Square Venture Partners, 52 Cal. App. 4th 867, 881 (1997). “Wrongful” conduct, in this
context, is not merely acting with an “improper motive.” Korea Supply Co. v. Lockheed Martin Corp.,
29 Cal. 4th 1134, 1158 (2003). The defendant must have engaged in an act that is “unlawful, that is, if it
is proscribed by some constitutional, statutory, regulatory, common law, or other determinable legal
standard.” Id. at 1159 (citations omitted).

        While Plaintiff’s claim for tortious interference with prospective economic advantage does not
depend on the existence of a binding contractual arrangement between Plaintiff and De La Huerta,
Plaintiff has failed to allege any facts to support a finding that Defendant committed a wrongful act.
Repeating from the above analysis, Defendant’s alleged conduct was competitive in nature and executed
with the intent to protect the interests of De La Huerta, a prospective client. Defendant acted upon De La
Huerta’s manifested intent not to retain Plaintiff in connection with the grand jury subpoena in New
York, an intent which Plaintiff’s own evidence reveals. Defendant’s conduct was taken to advance De
La Huerta’s interests in the criminal proceedings against Weinstein in New York, and Defendant’s
discussions with De La Huerta in Spain resulted in the provision of legal advice and counseling about
De La Huerta’s prospective civil claims against Weinstein. Any allegations from Plaintiff about
Defendant’s mal-intent in engaging with De La Huerta are conclusory and are contradicted by the
evidence Plaintiff included in the SAC.

        Furthermore, in the SAC, Plaintiff has not identified a single statute, law, or legal standard that
Defendant violated in his conduct pertaining to De La Huerta; the only independent act Plaintiff argues
was wrongful was Defendant’s advice to De La Huerta and Hillowe not to respond to the grand jury
subpoena by the deadline asserted in the subpoena, which would amount to a “criminal act of contempt.”
SAC ¶ 102. But erroneous legal advice, if indeed Defendant’s advice was even erroneous, does not rise
to such a level of wrongfulness. Beyond this unsubstantiated allegation in the SAC, Plaintiff’s
opposition to Defendant’s anti-SLAPP motion does not even advance any arguments as to why Plaintiff
has adequately pled a claim for tortious interference with prospective economic advantage. 7 The only

7
          Plaintiff’s request for leave to file a sur-reply, Dkt. 107, is GRANTED, although the Court need not consider
Plaintiff’s arguments therein and, regardless, finds Plaintiff’s arguments just as unpersuasive and incorrect as Plaintiff’s
arguments in its opposition. In reference to the second cause of action, Plaintiff merely argues that this claim was asserted in
the alternative in the event that the Court finds there was no binding contract between Plaintiff and De La Huerta to support




                                                                                                                   :
                                                                        Initials of Preparer                   PMC

                                                  CIVIL MINUTES - GENERAL                                              Page 17 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 18 of 21 Page ID #:2709

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
 Case No.       2:18-cv-01490-SVW-SK                                                          Date      April 10, 2019
 Title          Tensor Law P.C. v. Michael F. Rubin et al.


theory Plaintiff relies upon for any type of “wrongful” act is the purported agency relationship between
Rubin and Weinstein, which is pled only in conclusory terms and is insufficient to withstand a 12(b)(6)
motion.

        As Defendant points out, Rule 2-100(c)(2) of the California Rules of Professional Conduct
authorizes lawyers to communicate directly or indirectly with a party known to be represented by
another lawyer if the communications are “initiated by [the] party seeking advice or representation from
an independent lawyer of the party’s choice.” While Defendant avers by declaration that he was placed
in contact with De La Huerta “through a mutual friend,” Dkt. 97-3 ¶ 1, Plaintiff provides no evidence or
allegations in the SAC suggesting that Defendant initiated the communications with De La Huerta about
the Weinstein matters. It is telling that Plaintiff did not attach any declarations or other evidence from
De La Huerta, who remains a client of Plaintiff on numerous matters which includes a civil case against
Weinstein, about the initiation of communications between De La Huerta and Defendant. Without any
allegations from Plaintiff as to how Defendant and De La Huerta initiated their discussions about
prospective representation, there is no basis to conclude that Defendant engaged in any improper
conduct in his attempt to solicit De La Huerta’s business. And even if Defendant did initiate
communications with De La Huerta contrary to Rule 2-100(c)(2), such contacts, without more, would
not rise to the level of “wrongfulness” as to support a claim for tortious interference with prospective
economic advantage.

        Lastly, Plaintiff failed to allege that Defendant’s actions caused any termination of a prospective
economic advantage for Plaintiff. A plaintiff asserting a claim of tortious interference with prospective
economic advantage must establish that “it is reasonably probable that the prospective economic
advantage would have been realized but for defendant’s interference.” Youst v. Longo, 43 Cal. App. 3d
64, 71 (1987); see also Bank of N.Y., 523 F.3d at 909 (noting that the “substantial factor” test applies for
all claims of intentional torts under California state law). Plaintiff has not alleged sufficient facts
demonstrating that Defendant was a substantial factor in De La Huerta’s termination of Plaintiff’s
representation, through any “wrongful” acts or otherwise. Plaintiff’s attached exhibits reveal the
opposite; De La Huerta independently intended to terminate Plaintiff’s representation. De La Huerta was
consulting not only with Defendant but also with Goldberg at the time of the incidents in question, and
the parties both acknowledge that De La Huerta ended up retaining Goldberg instead of Defendant
anyways, independently of Defendant’s involvement. Therefore, Plaintiff’s claim for tortious

Plaintiff’s first cause of action. See Dkt. 107-1 at 5. But notably, Plaintiff again fails to address the question of whether
Defendant committed an independently wrongful act during his interactions with De La Huerta.




                                                                                                                     :
                                                                          Initials of Preparer                   PMC

                                                   CIVIL MINUTES - GENERAL                                               Page 18 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 19 of 21 Page ID #:2710

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-01490-SVW-SK                                               Date    April 10, 2019
 Title        Tensor Law P.C. v. Michael F. Rubin et al.


interference with a prospective economic advantage lacks the requisite causal connection between
Defendant’s alleged conduct and Plaintiff’s alleged injury.

        Accordingly, Plaintiff has not alleged sufficient facts to support a claim for tortious interference
with a prospective economic advantage against Defendant for seeking to represent De La Huerta and
taking actions on her behalf at her direction.

                3.      Practicing Law Without a License

        Plaintiff’s third cause of action alleges that, by calling into Plaintiff’s office in California to give
“a series of orders and directions to FILLER affecting both New York and California matters,”
Defendant engaged in the practice of law in California, for which he is not licensed. SAC ¶ 108.

         California Business & Professions Code Section 6126(a) provides that

                [a]ny person advertising or holding himself or herself out as practicing or
                entitled to practice law or otherwise practicing law who is not an active
                licensee of the [California] State Bar, or otherwise authorized pursuant to
                statute or court rule to practice law in this state at the time of doing so, is
                guilty of a misdemeanor punishable by up to one year in a county jail or by
                a fine of up to one thousand dollars ($1,000), or by both that fine and
                imprisonment.

Cal. Bus. & Prof. Code § 6126(a). Plaintiff relies on this provision to assert a civil claim against
Defendant for the unauthorized practice of law, but this statute plainly provides for criminal penalties for
such conduct. The remedies for a violation of Section 6126 can only be sought in an “enforcement
action brought in the name of the people of the State of California by the Attorney General, a district
attorney, or a city attorney, acting as a public prosecutor.” Id. § 6126.5(a). Plaintiff is not the Attorney
General, a district attorney, or a city attorney, and Plaintiff is not bringing this action on behalf of the
people of the State of California. Only in a proper enforcement action brought by the enumerated state
actors can a court award civil monetary relief “for any person who obtained services offered or provided
in violation of . . . Section 6126 or who purchased any good, services, or real or personal property in
connection with” those services. Id. In fact, Section 6126.5(d) explicitly disclaims conferring the ability
to bring enforcement actions on any private party: “This section shall not be construed to create,
abrogate, or otherwise affect claims, rights, or remedies, if any, that may be held by a person or entity




                                                                                                    :
                                                               Initials of Preparer               PMC

                                            CIVIL MINUTES - GENERAL                                     Page 19 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 20 of 21 Page ID #:2711

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.     2:18-cv-01490-SVW-SK                                             Date    April 10, 2019
 Title        Tensor Law P.C. v. Michael F. Rubin et al.


other than those law enforcement agencies described in subdivision (a).” Simply put, nothing in the
California Business & Professions Code authorizes a private party to bring a civil suit for a violation of
Section 6126, and Plaintiff’s third cause of action easily fails as a matter of law.

         Plaintiff’s argument via sur-reply as to why this Court would have jurisdiction over Plaintiff’s
claim under Section 6126 is unintelligible. See Dkt. 107-1 at 6-8. Plaintiff offers no explanation of how
Section 6126 or Section 6126.5 might fairly be read to confer upon Plaintiff the ability to sue Defendant
for the unauthorized practice of law. Plaintiff’s arguments conflate the issue of jurisdiction with the
substantive merit of Plaintiff’s argument that Defendant engaged in the unauthorized practice of law
through a phone call, which, in any event, is wholly meritless. Plaintiff has not pointed to a single case
indicating that a licensed attorney calling an attorney in a different state constitutes practice of law in the
latter state, particularly where the call pertains to a dispute over which counsel is representing a
contested client.

        The Court finds that Plaintiff’s third cause of action is frivolous, and so are Plaintiff’s arguments
in defense of that cause of action. Therefore, the Court believes that sanctions are warranted and
appropriate to deter any future frivolous behavior by Plaintiff. Accordingly, Plaintiff is ORDERED TO
SHOW CAUSE as to why Plaintiff should not be sanctioned under Federal Rule of Civil Procedure 11
for bringing a frivolous cause of action and for advancing frivolous arguments before this Court.

IV.      Leave to Amend

        Where a complaint is dismissed, “leave to amend should be granted ‘unless the court determines
that the allegation of other facts consistent with the challenged pleading could not possibly cure the
deficiency.’” DeSoto v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992) (quoting Schreiber
Distrib. Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986)). “In the absence of any
apparent or declared reason—such as undue delay, bad faith or dilatory motive on the part of the
movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the
opposing party by virtue of allowance of the amendment, futility of amendment, etc.—the leave sought
should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962); see also
Sharkey v. O’Neal, 778 F.3d 767, 774 (9th Cir. 2015) (holding that the trial court abused its discretion
by not applying Foman factors). Under Rule 15(a) there is a presumption in favor of granting leave to
amend absent prejudice or a strong showing of any Foman factors. Eminence Capital, LLC v. Aspeon,
Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).




                                                                                                  :
                                                              Initials of Preparer             PMC

                                           CIVIL MINUTES - GENERAL                                    Page 20 of 21
Case 2:18-cv-01490-SVW-SK Document 112 Filed 04/10/19 Page 21 of 21 Page ID #:2712

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.    2:18-cv-01490-SVW-SK                                           Date   April 10, 2019
 Title       Tensor Law P.C. v. Michael F. Rubin et al.


        As noted above in footnote 1, a court should not grant a defendant’s anti-SLAPP motion without
leave to amend if doing so would offend Rule 15(a)’s liberal attitude toward amendments. See Verizon
Del., Inc. v. Covad Commc’ns Co., 377 F.3d 1081, 1091 (9th Cir. 2004). Given the deficiencies in
Plaintiff’s legal theories under the first and third causes of action, amendment would be futile under the
federal standards, because no additional factual allegations could overcome the conclusion as a matter of
law that Defendant could not have tortuously interfered with any contract between Plaintiff and De La
Huerta and cannot be found liable in a civil action under Section 6126. Therefore, Plaintiff’s first and
third causes of action are dismissed with prejudice.

        However, Plaintiff’s second cause of action is dismissed with leave to amend. The Court will
give Plaintiff one final opportunity to plead additional facts that could support a theory that Rubin
engaged in “wrongful” conduct sufficient to maintain a claim for tortious interference with a prospective
economic relationship, including any facts Plaintiff can allege that would establish an agency
relationship between Rubin and Weinstein in a non-conclusory manner. Plaintiff will also need to cure
the deficiencies in its allegations that Defendant’s alleged wrongful conduct caused Plaintiff injury.

V.       Conclusion

       For the reasons set forth above, the Court GRANTS Defendant’s anti-SLAPP motion to strike
the SAC. Plaintiff’s first and third causes of action are DISMISSED WITH PREJUDICE. Plaintiff’s
second cause of action is DISMISSED WITHOUT PREJUDICE.

         Plaintiff is ordered to file an amended complaint within 21 days of the date of this Order; the
failure to do so will result in dismissal of Plaintiff’s case with prejudice. In responding to Plaintiff’s
amended complaint, consistent with the Federal Rules of Civil Procedure, Defendant may file a
subsequent anti-SLAPP motion to strike Plaintiff’s renewed claim for tortious interference with a
prospective economic advantage. See Verizon Del., 377 F.3d at 1091. Defendant is cautioned, however,
to explain under what standards Defendant brings his renewed anti-SLAPP motion pursuant to the Ninth
Circuit’s holding in Planned Parenthood. See 890 F.3d at 834.

       Furthermore, Plaintiff is ORDERED TO SHOW CAUSE as to why Plaintiff should not be
sanctioned for bringing a frivolous cause of action and advancing frivolous arguments pertaining to Cal.
Bus. & Prof. Code § 6126. Plaintiff’s response shall be due within 7 days of the date of this Order.

         IT IS SO ORDERED.




                                                                                              :
                                                           Initials of Preparer            PMC

                                         CIVIL MINUTES - GENERAL                                  Page 21 of 21
